Citation Nr: 1218491	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-22 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee patella femoral disease (left knee disorder).

2.  Entitlement to an initial rating higher than 10 percent for right knee patella femoral disease (right knee disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California, that granted service connection for a bilateral knee disorder with an initial rating of 10 percent for each knee, effective in June 2007.  The Veteran perfected an appeal of the initial rating.  Per the Veteran's request, jurisdiction of the claims file was transferred to the RO in Houston, Texas.

In light of the fact that the Veteran contested the initial evaluation of his disability, the Board has styled the issues of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran testified at a Travel Board hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file and has been reviewed.  The Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

A May 2010 rating decision denied entitlement to service connection for low back and bilateral wrist disorders, including as secondary to the service-connected bilateral knee disorder; and the Veteran filed a notice of disagreement in December 2010.  A September 2011 rating decision granted service connection for lumbar strain and this is a substantial grant of the benefit sought regarding that matter.  A statement of the case was issued regarding the claim of service connection for bilateral wrist disability, but the Veteran did not perfect the appeal by filing a Form 9 and that matter is not before the Board.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  


FINDING OF FACT

The preponderance of the evidence shows the Veteran's bilateral knee disorder manifests with noncompensable, painful limitation of motion (LOM).  Range of motion (ROM) on flexion is greater than 45 degrees, extension is no less than 5 degrees, and there is no joint effusion, instability or subluxation manifested during the initial rating period.


CONCLUSIONS OF LAW

1.  The requirements for the assignment of an initial rating higher than 10 percent for left knee disorder are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5260, 5261 (2011).

2.  The requirements for the assignment of an initial rating higher than 10 percent for right knee disorder are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  There is no evidence or assertion that there is additional evidence that requires development to assist the Veteran with his claims.  The Veteran testified at the hearing that his claim for disability benefits administered by the Social Security Administration was denied, and that agency used VA's records related to the Veteran to make that determination.  The Veteran also testified that all of his relevant VA treatment records were in the claims file.    Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  Id.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's bilateral knee disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

The August 2007 rating decision reflects the RO evaluated the Veteran's bilateral knee disorder analogously to a disability rated on the basis of LOM.  Normal ROM for the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

The applicable rating criteria provide that, LOM on flexion to 60 degrees warrants a noncompensable rating; to 45 degrees, 10 percent; and, to 30 degrees, 20 percent.  38 C.F.R. § 4.71a, DC 5260.  LOM on extension of -5 degrees warrants a noncompensable rating; -10 degrees, 10 percent; and, -15 degrees, 20 percent.  38 C.F.R. § 4.71a, DC 5261.

The May 2007 VA general examination report reflects the examiner reviewed the Veteran's related records and noted a history of bilateral patellofemoral pain syndrome and bilateral iliotibial band syndrome.  The Veteran reported pain with full flexion and discomfort with squatting up and down.  The examiner noted the Veteran's posture and gait were very normal.  Physical examination revealed ROM of 0 to 140 degrees for each knee, with a complaint of some discomfort on full extension of each knee.  No pop or discomfort over the iliotibial band was felt.  The Veteran reported he had no pain in those areas because he did not stand or walk for longer than 10 minutes at a time.  Lachman's, McMurraay's, and drawer signs, were negative, as the medial and collateral ligaments were intact.  Palpation of the knees showed no specific abnormalities, swelling, or lesion, of either knee.  Patellar grind and displacement tests were negative.  The examiner assessed examination of both knees as essentially normal.  X-rays were read as having shown normal knees.  The examiner noted the Veteran's subjective symptoms that apparently limited his ability to stand, but clinical examination revealed no objective abnormalities.

The objective findings on clinical examination show each of the Veteran's knees to have more nearly approximated the assigned 10 percent rating.  38 C.F.R. § 4.7.  Although each knee manifested full ROM, as the August 2007 rating decision determined, the Veteran manifested objective evidence of pain on motion, and the examiner noted the Veteran's functional loss was due to pain.  Thus, the Veteran's knees approximated a 10 percent rating.  See 38 C.F.R. § 4.59.  A higher rating was not met or approximated, as the Veteran's ROM was normal.  Further, his knee was stable, and there was no objective evidence of effusion into the joint; thus there is no factual basis for a higher rating under either DC 5257 or 5258.  See 38 C.F.R. § 4.71a.  Finally, the examiner determined that repetitive use or flares would not result in additional loss of ROM.  See 38 C.F.R. §§ 4.40 and 4.45.

In his notice of disagreement (NOD), the Veteran asserted that the examiner did not in fact examine him.  One of the bases of the Veteran's assertions appears to be because the findings on examination were not the same as those during his active service.  The Board notes initially that a VA disability rating is determined by the current severity of a disability, not whatever severity it may have manifested during active service.  Second, as a trained medical professional, the examiner is presumed to have conducted the examination in accord with acceptable medical practice.  Generally, a claimant's mere assertion of inadequacy, standing alone, is not sufficient to rebut the presumption of regularity.  See generally Mindenhall v. Brown, 7 Vet. App. 271 (1994); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence).  The Board rejects the Veteran's assertion, as the examination report reflects the findings germane to an evaluation of the knee, and finds the examination adequate for rating purposes.  The Veteran asserted in July 2008 correspondence to his congressman that he had a report from a physical therapist that his ROM on flexion was limited to 45 degrees.  The Board notes that no such post-service report is in the claims file.

The Veteran also asserted in his NOD that he was barely able to stand long enough to wash the dishes due to his chronic pain, and he had to regularly walk with a cane.  The RO arranged additional examinations, but the Veteran either failed to report or cancelled them, as he reported it was difficult for him to travel from his home to the VA facility where the examinations were scheduled.  As a result, and because this is an initial claim, the Veteran's rating for the interim period is based on the evidence of record.  See 38 C.F.R. § 3.655(b).

The Veteran's VA outpatient records show his continued complaints of chronic knee pain, but the findings on examination showed the Veteran's lower extremities were neurologically intact, and there are no findings of compensable LOM on either flexion or extension.  December 2008 x-rays were read as having shown mild joint space narrowing.

The January 2009 joints examination report reflects the examiner conducted a review of the claims file.  The Veteran complained of severe bilateral anterior knee pain which was aggravated by sitting with his knees bent.  He denied having received any injection therapy.  The Veteran also complained that his knees gave away on him, and that his knees were painful on weight bearing and non-weight bearing, and he could walk for only 10 minutes, but he did do some chores around the house.  He denied any locking or swelling.  The Veteran denied the use of a brace but reported he used a cane that he purchased himself.  He reported past MRI examinations were unremarkable, and the examiner noted that more recent MRIs were cancelled by the Veteran.

Physical examination revealed the Veteran was overweight, and he appeared generally deconditioned due to a sedentary lifestyle.  The examiner noted, however, that the Veteran had excellent quadriceps tone in both legs and the quadriceps were equal.  Patella grinding test was positive in each knee, but the patellas tracked in the midline both actively and passively.  There was no evidence of increased laxity.  The knees were stable to varus-valgus stress testing, both in extension and 30 degrees of flexion.  Lachman, McMurray's, and drawer signs, were negative.  There were n posterior masses or effusion.  There was some mild tenderness over the anserinus at the insertion of the hamstrings, but the hamstrings were not tight.  Motor strength was 5/5 in all muscle groups of the lower extremities, and the Veteran was vascularly and neurologically intact.  The Veteran's gait was normal, and the examiner noted some mild small medial plicas which were symptomatically bilaterally.  The examiner noted x-rays showed minimal medial joint space narrowing in both knees.  Articular margins were intact.  There was no evidence of joint space effusion, and the patellofemoral joints appeared normal.  The examiner diagnosed bilateral patellofemoral syndrome, assessed as mild.

The Board notes the examination report does not indicate the Veteran's ROM values for the knees.  In light of the fact the Veteran's rating is based on LOM, see i.e., 38 C.F.R. § 4.71a, DC 5003, this omission would normally result in a remand for another examination.  The Board finds, however, that a remand is not indicated in the Veteran's case, as his VA outpatient records, historically and for the then current period, documented no compensable LOM of either knee and the Veteran subsequently underwent a thorough examination, with ROM testing.  

A March 2009 entry reflects a March 2009 MRI examination showed the ligaments were intact and some medial joint space narrowing with some chondromalacia, but a meniscus tear could not be ruled out.  A June 2009 VA orthopedic consult notes the Veteran complained of knee pain and giving away, especially on stair climbing knee bending.  Physical examination revealed mild swelling bilaterally and nonspecific diffuse tenderness.  ROM was 5 to 110 degrees bilaterally, and there was pain on patellar glide.  The Veteran exhibited no apprehension during testing, and quad strength was 4/5.  The examiner assessed bilateral anterior knee/ patellofemoral pain.  The examiner advised the Veteran his pain was likely due to chondromalacia of the patella and/or quadriceps weakness due to his deconditioning.  The examiner recommended monitored physical therapy and injections.  The Veteran, however, told the examiner he had difficulty making the trips to the treatment facility to receive the injections.

In light of the above, the Board finds the preponderance of the evidence shows the Veteran's knees continued to more nearly approximate the assigned 10 percent rating for each knee through June 2009.  38 C.F.R. § 4.7.  The evidence shows a higher rating was not met or approximated, as the Veteran's motion on flexion was well in excess of 0 to 30 degrees; and his extension-while limited at -5 degrees, was noncompensable.  38 C.F.R. § 4.71a, DCs 5260 and 5261.  Further, there was no objective evidence of lateral instability of either knee or neurological symptoms.  While quadriceps strength was diminished, the exhibited weakness together with limitation of function did not warrant more than a minimal compensable evaluation; the remaining function in the knees was quite good.  

The Veteran again failed to report for an examination in February 2010.  VA outpatient records, however, note a neurological consult in February 2010.  The entry notes the Veteran reported he had been using a wheelchair since August 2009 due to his pain, and he believed his thighs had wasted due to his lack of activity.  The examiner noted movement of both knees was painful.  Motor tone was normal in all extremities.  Motor strength was 5/5 in the right lower extremities.  On the left it was 4/5 in the hip flexors, knee flexors, and knee extensors.  Motor strength was 5/5 in the ankles.  The Veteran's lower extremities reflexes were 2+, and he was intact sensory.  The examiner noted the Veteran had bilateral knee DJD with severe pain.  The examiner noted further that the Veteran did not have a neurological problem; and the relative wasting of his thighs could be from disuse atrophy.

A March 2010 rehabilitation entry notes that on a scale of 1 to 10, the Veteran assessed his knee pain as 5/10, and he reported he had tried one injection.  Physical examination revealed no swelling or erythema.  All four quarters of the patella were tender to palpation bilaterally, and ROM was full in each knee.  There was no evidence of lateral instability in either knee.

The RO noted the Veteran's difficulty reporting for scheduled examinations at the designated VA medical facility.  As a result, a fee-basis examination was arranged for the Veteran.  The March 2011 fee-basis examination report reflects the Veteran reported symptoms of weakness, giving away, lack of endurance, tenderness and pain.  He denied stiffness, swelling, heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran reported as many as 20 flare-ups a day, which lasted for an hour.  He assessed his pain during flare-ups as 8/10.  Flare-ups were precipitated by physical activity and eased with rest.  The Veteran used a cane or wheelchair during flare-ups, as he could not fully extend his legs.  He reported further that he could not stand for longer than a minute without steadily building pain, and that physical therapy provided no real improvement.

Physical examination of the knees revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Both knees manifested crepitus, but there was no genu recurvatum or locking pain.  ROM was 5 to 130 degrees bilaterally.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test, were all within normal limits.  The examiner noted knee x-rays were within normal limits.  The examiner noted the Veteran's diagnosis remained the same as previously of record: patellofemoral disease, and he noted the disorder was active.  The examiner noted the Veteran's primary functional loss was decreased weight bearing and lifting ability.

The Board finds the Veteran's knees continued to more nearly approximate the assigned 10 percent rating.  38 C.F.R. § 4.7.  As the Veteran's LOM on both flexion and extension were noncompensable, the assigned 10 percent for each knee is compensation for the Veteran's functional loss due to pain.  See 38 C.F.R. § 4.59.  The Board finds a higher rating was not or approximated, as knee flexion was well in excess of 0 to 30 degrees, and extension was -5 degrees, which is noncompensable.  The March 2011 examination report reflects the examiner noted there was no ankylosis.  While the Veteran's complaints suggest more serious knee impairment, the objective signs and testing have not revealed more than mild impairment.  The Veteran retains good ROM even after repetition, stability testing is negative, and muscle strength is good to excellent.  

At the hearing, the Veteran testified to his chronic pain, and that he took Tramadol, Cyclobenzaprine, and Etodolac.  The Veteran also testified that, while he used a wheelchair, it primarily was due to his low back disorder.  See Transcript, pp. 7-8.  The Board notes a February 2010 VA entry notes the Veteran's wheelchair was self-prescribed, and a March 2010 entry notes the Veteran was told he should walk more.  To the extent the Veteran is competent to note instability of the knees, the Board does not find this claim credible.  Several VA and a fee basis examiner have tested the knees for instability and found none.  If the knees lacked stability or were subluxed, a medical provider should be able to detect this on objective testing (these tests exist and were utilized), and none of the examiners did.  

In light of the totality of the evidence, the Board finds the preponderance of the evidence shows each knee to more nearly approximate the assigned 10 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003-5260, 5003-5261.  As noted earlier in this decision, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Fenderson, 12 Vet. App. 126.   The evidence of record, however, reflects the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board also notes the Veteran's assertions that his bilateral knee disability impacts his ability to perform employment.  Thus, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board finds the severity of the Veteran's bilateral knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The Board also notes a May 2010 rating decision denied entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disabilities.
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 10 percent for left knee disorder is denied.

Entitlement to an initial rating higher than 10 percent for right knee disorder is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


